Citation Nr: 1430668	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  07-05 849	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

S. Becker, Counsel







INTRODUCTION

The Veteran served on active duty from August 1989 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Service connection for a back and lumbar spine disorder was denied therein.  The Veteran appealed this determination.  During the course of his appeal, he moved.  Jurisdiction over this matter consequently was transferred to the RO in Cleveland, Ohio.  The Veteran also requested a hearing.  No such hearing was held because he later withdrew this request.  38 C.F.R. § 20.704(e) (2013).  

In December 2010, the Board remanded this matter for additional development.  The Board denied it in November 2012.  The Veteran once again appealed this determination.  The United States Court of Appeals for Veterans Claims (Court) issued an Order in February 2014 that granted a contemporaneous Joint Motion for Remand (Joint Motion).  This Joint Motion called for the Board's decision to be vacated and this matter to be remanded back to the Board.  As such, it is before the Board anew for readjudication.  Review of the Veteran's paper and electronic claims files, to include the Joint Motion and a subsequent statement of his representative dated in April 2014, reveals that readjudication cannot occur yet.  This matter accordingly is REMANDED.


REMAND

Although the delay entailed by another remand is regrettable, undertaking additional development prior to Board readjudication of this matter is the only way to ensure that the Veteran is afforded every possible consideration.  He must be afforded such consideration.  VA indeed has a duty to assist him in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  VA has a duty to assist the Veteran in gathering evidence that may show he is entitled to service connection for a lumbar spine disability, in other words.
I.  Records

The duty to assist includes making reasonable efforts to procure relevant records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2013).  As many requests as are necessary must be made to obtain records in government custody unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

VA treatment records dated into September 2013 are available.  They show that the Veteran receives ongoing care to include for his back.  The likelihood that there are pertinent VA treatment records dated from September 2013 onward therefore is significant.  A request or requests for all of these records must be made.  VA indeed has constructive notice of all of its own treatment records regardless of whether or not they are pertinent.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran and his representative must be notified if the aforementioned request is or requests are unsuccessful.

When the existence of private records is discovered, the claimant must be asked either to submit them or provide enough information to identify and locate them along with an authorization for their release to VA.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2013).  If information and authorization is provided, an initial request and if necessary one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1) (2013).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

Some private treatment records concerning the Veteran's back are available.  While none have become available in quite some time, there remains a likelihood that there are outstanding pertinent private treatment records.  The Veteran thus must be asked either to submit them or provide enough information to identify and locate them along with authorization for their release to VA.  If he opts to provide information along with authorization, an initial request for the records must be made.  Follow-up requests and notice to him and his representative if the request is or requests are unsuccessful also must be made as necessary.

II.  Medical Examination and Opinion

If a VA medical opinion has been provided, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Such an opinion is adequate when it allows for fully informed adjudication.  Id.  The Veteran's entire history thus must be considered.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  All factual premises underlying the medical opinion must be accurate.  Reonal v. Brown, 5 Vet. App. 458 (1993).  A rationale for the medical opinion further must be clearly and fully articulated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.

The Veteran underwent a VA medical examination complete with medical opinion in January 2011, pursuant to the previous remand.  A negative opinion was rendered by the examiner.  In other words, it was opined that the Veteran's lumbar spine disability was not related to his service.  The examiner noted that the claims file and electronic VA treatment records had been reviewed.  Yet, VA treatment records dated after the examination, which may cover a considerable period of over three years, obviously were not reviewed.  It accordingly cannot be concluded that the Veteran's entire history was considered.  

Full analysis of the accuracy of the factual premises underlying the opinion therefore cannot be performed.  Further, the rationale provided, though clearly articulated in some detail, may be more complete after taking the Veteran's entire history into account.  It additionally is possible that a different opinion and rationale may be more appropriate after doing so.  Changes and perhaps substantial changes may be warranted, in other words.  Arrangements accordingly must be made, after the aforementioned outstanding records have been obtained, for the Veteran to undergo another VA medical examination complete with medical opinion.  

In the April 2014 statement, the Veteran's representative further argues that the examiner should have but did not accept the Veteran's report of continuous back symptoms since service as true, explain the conclusion that his in-service back injuries resolved without residuals, or consider whether or not they predisposed him to further injury such that his 2001 fall was worse than expected.  These three arguments were not raised in the Joint Motion.  The adequacy of the opinion, or indeed the opinion at all, was not referenced.  However, the Board agrees that the rationale for it would be fuller if these matters were addressed.

With respect to the first argument, the Joint Motion noted that the Board did not provide an adequate explanation for rejecting the Veteran's report.  That such a report cannot be discounted solely because there is no supporting medical evidence was emphasized.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  It indeed is possible that the Veteran experienced self-treated persistent back symptoms.  Of import, however, is that there may be reasons other than the lack of supporting medical evidence to discount a report.  A conclusion in this regard will be made when readjudication occurs, as required by the Joint Motion.  Forcier v. Nicholson, 19 Vet. App. 414 (2006).  

The Veteran's report nevertheless shall be considered competent as well as credible (which essentially means true), as requested by his representative, to ensure that the new medical opinion is adequate under all circumstances.  Indeed, the Board can perform a fully informed adjudication based on an opinion that presumes his report is credible whether or not it ultimately is deemed to be credible or not credible.  If the opinion does not presume his report to be credible and instead finds it to be not credible, the Board most likely could only perform such an adjudication if it ultimately is deemed not credible.

III.  Initial Consideration

Rating decisions are subject to one review on appeal.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Pertinent evidence thus must be reviewed by the agency of original jurisdiction (AOJ) in that decision, the statement of the case, or a supplemental statement of the case (SSOC).  Additional pertinent evidence following issuance of these documents, when the matter is before the Board, must be referred to the AOJ for initial review unless either the right to such review is waived or the benefit sought is granted in full.  38 C.F.R. § 20.1304(c) (2013).

As discussed above, this matter last was adjudicated by the Board in November 2012, following a February 2012 SSOC by the Appeals Management Center (AMC) in Washington, D.C.  It is reiterated that VA treatment records dated into September 2013 are available at this time.  Neither the Veteran nor his representative has waived initial review by the AOJ, which in this case is the RO, of the currently available VA treatment records that were not previously considered.  Further, service connection for a lumbar spine disability cannot be granted at this time.  Initial review of the aforementioned VA treatment records therefore must be by the RO, whether acting through the AMC or otherwise.  The RO also must review in the first instance any new VA and private treatment records obtained hereafter.

Accordingly, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all VA treatment records regarding the Veteran dated from September 2013 onward.  Associate all records received with the paper or electronic claims file.  If any records are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

2.  Ask the Veteran to submit all outstanding pertinent private treatment records or to provide enough information to identify and locate them along with an authorization for their release to VA.  If he provides the information and authorization, make an initial request for the records with a follow-up request or requests as necessary.  Associate all records received with the paper or electronic claims file.  If any requested records are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

3.  After completion of all of the above, arrange for the Veteran to undergo an appropriate VA medical examination regarding his lumbar spine disability.  The examiner, who shall be a physician, shall review the paper and electronic claims files.  Such shall be documented in a report to be placed in one of these files.  The examiner also shall document in the report an interview with the Veteran regarding his medical history and current symptoms.  All necessary tests next shall be performed, the results of which shall be included in the report.  The examiner then shall diagnose in the report all lumbar spine disabilities present.

The examiner next shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that each diagnosed lumbar spine disability was incurred during or otherwise is related to the Veteran's service.  A clear and full rationale shall be provided for each opinion in the report.  This means that the conclusion reached by the examiner must be supported.  As such, medical principles must be discussed as they relate to the medical evidence (VA and private treatment records as well as VA medical examinations and opinions) and lay evidence (reports and statements from the Veteran).

That the Veteran sustained back injuries during service, had back symptoms continuously after service (presume this to be true), and injured his back in a 2001 fall shall be addressed in particular.  If the opinion is that there is no nexus to service, how there nevertheless can be persistent symptoms must be explained.  An explanation also is required if the back injuries during service are deemed to have resolved without residuals.  Finally, an explanation is required regarding whether or not these injuries predisposed the Veteran to further injury such that his 2001 fall was worse than expected.  An explanation that there is a lack of supporting medical evidence, without more, is not sufficient.

If the opinion or any portion thereof cannot be provided without speculation, the examiner still shall provide a clear and full rationale in the report.  Options supporting such a conclusion include, but are not limited to, the lack of appropriate qualifications, need for more information, inability to obtain needed information, limits of current medical knowledge, and inability to select the cause among multiple possible causes.  A copy of, or at least a citation to, any medical literature referenced in the report finally shall be provided by the examiner.

4.  Finally, consider all of the evidence anew in readjudicating the issue of entitlement to service connection for a lumbar spine disability.  This includes both the evidence previously considered as well as the evidence not previously considered.  Furnish the Veteran and his representative with a rating decision if the determination made is favorable to him.  If it is unfavorable to him, furnish them with a SSOC and allow them the requisite time period to respond before processing for return to the Board.  Place a copy of the rating decision or SSOC in the paper or electronic claims file.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA examination, for example, may result in another denial.  38 C.F.R. § 3.655 (2013).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that remands by the Board and the Court be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2013).

